ATTORNEY GRIEVANCE COMMISSION *                                  IN THE
OF MARYLAND                                                      COURT OF APPEALS
                                                                 OF MARYLAND
                Petitioner,
                                                                 Misc. Docket AG No. 69
V.
                                                                 September Term, 2015
MATTHEW RANDALL GIGOT

                Respondent.
                                                   ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to

Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in

violation of Rule 8.4(b) of the Maryland Lawyers' Rules of Professional Conduct, it is this 26 thday

of January ,2016,

        ORDERED, that Respondent, Matthew Randall Gigot, be and he is hereby disbarred from the

practice of law in the State of Maryland; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Matthew Randall Gigot

from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d).




                                                  /s/ Lynne A. Battaglia
                                                 Senior Judge